Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 5/4/2021.  Currently, claims 1-20 are pending.
The indicated allowable subject matter in claims 1-20 over prior arts is withdrawn due to newly found reference of Arguelles, et al (US 9,396,039). The claims are rejected as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being obvious over Arguelles, et al (US 9,396,039).
Amazon Technologies, Inc. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The obviousness is specifically explained below.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As per claim 1, Arguelles teaches:
A computer-implemented method, comprising:
obtaining a set of metrics associated with a first set of computer system instances of an auto-scaling group and used to trigger scaling operations of the auto-scaling group,
FIG. 7 is a flowchart illustrating a method for auto-scaling the number of workers in response to system metrics in a scalable load testing system, according to one embodiment. As discussed above, auto-scaling may ensure that a load test is implemented with a sufficient amount of compute resources (e.g., workers) to provide the prescribed load. The test load on the service may vary over time Auto-scaling may be implemented from one load step to the next to mitigate the existence of idle compute resources or the insufficiency of the compute resources involved in the load test. In one embodiment, an auto-scaling process may monitor key metrics of the scalable load testing system 100 to determine if auto-scaling is needed. The metrics may indicate aspects of the performance of various elements or resources such as memory resources, processors, disk resources, network resources, etc. Arguelles, 13:11-26, emphasis added.
As indicated in 700, one or more performance metrics for workers may be determined using any appropriate monitoring techniques. In one embodiment, a predetermined threshold or operational criterion may be determined for each metric. As indicated in 710, based on the metrics, the auto-scaler may determine if the number of workers needs to increase, decrease, or stay the same. For example, if CPU or memory usage for a worker is too high, the worker may not be able to keep up with the test job rate, and one or more additional workers should be provisioned. In one embodiment, if the metrics indicate that usage meets one or more particular criteria or that usage has not fallen below a particular threshold, then no action may be taken, and the auto-scaler may continue to monitor the hardware metrics, as indicated in 700.
Arguelles, 13:27-40, emphasis added.
In one embodiment, the methods of FIG. 6, FIG. 7, and/or FIG. 8 may be combined. Accordingly, both performance metrics for workers and the size of the job queue may be monitored to determine whether auto-scaling of the workers 
Arguelles, 14:45-54, emphasis added
the set of metrics including a first measure of request processing traffic directed to the auto-scaling group and a second measure of a capacity of the auto-scaling group to process the request processing;
Regarding the claimed “metrics including first measure of request processing traffic”:
FIG. 2B is a flowchart illustrating a method for scalable load testing using a queue and including worker self-adjustment, according to one embodiment.  As indicated in 200, test job descriptions may be generated based on a load step description.  As will be described in greater detail below, the load step description may specify a duration for the load test, an operation distribution for the load test e.g., the transaction types to be performed), and a description of the load to be generated (e.g., a transaction frequency to be maintained and/or number of concurrent connections to be established).
Arguelles, 5:43-56, emphasis added
FIG. 8 is a flowchart illustrating a method implementing predictive auto-scaling in a scalable load testing system, according to one embodiment. In one embodiment, the auto-scaling of workers may be performed in a predictive multiple load steps may be provided for use in a load test. Accordingly, it may be possible to predict increases in the load from load step to load step. For example, advance knowledge of increasing loads may indicate a need for more workers in the near future. Conversely, advance knowledge of decreasing loads may indicate an opportunity to decrease the number of workers in the near future.
As indicated in 800, the future workload may be predicted based on analysis of one or more load steps associated with a load test. In one embodiment, the future workload may be predicted by the auto-scaler 170. The predicted future workload may be associated with a particular time frame. As indicated in 810, based on the results of the prediction, it may be determined that the number of workers should increase, decrease, or stay the same. In one embodiment, if the prediction indicates that the workload will be unchanged over the time frame, then the number of workers may be maintained, and the method may return to the operation shown in 800.
Arguelles, 14:12-23, emphasis added.
Regarding the claimed metrics including “second measure of a capacity of the auto-scaling group to process the request processing”:
For example, the metrics may relate to the memory, CPU, disk and/or network usage of the worker.  The metrics may be collected at any suitable point, including before execution of the local job, during execution of the local job, and after execution of the local job.  Any suitable techniques may be used to monitor the metrics, including instrumentation of relevant software modules.

For example, if CPU or memory usage for a worker is too high, the worker may not be able to keep up with the test job rate, and one or more additional workers should be provisioned.  In one embodiment, if the metrics indicate that usage meets one or more particular criteria or that usage has not fallen below a particular threshold, then no action may be taken, and the auto-scaler may continue to monitor the hardware metrics, as indicated in 700.
Arguelles, 13:33-36, emphasis added
deregistering a first computer system instance from a load balancer associated with the auto-scaling group to prevent the load balancer from sending at least a portion of the request processing traffic to the first computer system instance, the first computer system instance being a member of the first set of computer system instances;
As indicated in 720, one or more workers may be deleted or removed from operation based on the analysis of metrics in 710. For example, if the metrics have fallen below a predetermined criterion or threshold, the workers may be idle or under-utilized. In one embodiment, idle workers may be removed from the scalable load testing system 100. In one embodiment, however, a minimum number of workers may be maintained. Once the minimum is reached, no more workers may be deleted during the load test.
Arguelles, 13:41-49, emphasis added.
As indicated in 210, at least a portion of the test job descriptions may be enqueued in a job queue… A worker may attempt to execute each local job for 
Arguelles, 5:44-57.  Note that a workers that have been removed from the scalable load testing system do not take jobs from the queue, thus preventing the load balancer (i.e., job queue system) from sending request to the removed worker.
placing the first computer system instance in standby so that the first computer system instance continues to run but does not contribute to the group second measure; and
As indicated in 720, one or more workers may be deleted or removed from operation based on the analysis of metrics in 710. For example, if the metrics have fallen below a predetermined criterion or threshold, the workers may be idle or under-utilized. In one embodiment, idle workers may be removed from the scalable load testing system 100. In one embodiment, however, a minimum number of workers may be maintained. Once the minimum is reached, no more workers may be deleted during the load test.
Arguelles, 13:41-49, emphasis added.
Note that Arguelles does not disclose that an “idle worker” is shut down or powered off in relation to FIGS. 6-8. Instead they are “removed from the scalable load testing system” and based on metrics, “idle workers” can be added to the scalable load testing system as described in relation to FIG. 8.  Therefore Arguelles discloses "idle workers" idle worker) after it has been removed from the scalable load testing system.  
modifying the set of metrics by at least decrementing the capacity second measure of the auto scaling group by at least a first capacity value associated with the first computer system instance in standby.
As indicated in 700, one or more performance metrics for workers may be determined using any appropriate monitoring techniques. In one embodiment, a predetermined threshold or operational criterion may be determined for each metric. As indicated in 710, based on the metrics, the auto-scaler may determine if the number of workers needs to increase, decrease, or stay the same. For example, if CPU or memory usage for a worker is too high, the worker may not be able to keep up with the test job rate, and one or more additional workers should be provisioned. In one embodiment, if the metrics indicate that usage meets one or more particular criteria or that usage has not fallen below a particular threshold, then no action may be taken, and the auto-scaler may continue to monitor the hardware metrics, as indicated in 700.
Arguelles, 13:27-40, emphasis added.
            See also Arguelles, FIG. 7, where the method will “Delete worker(s) 720” and return to “Determine metrics for worker 700”. 
            Therefore, Arguelles discloses to remove a worker, therefore removing the worker’s capacity from the scalable load testing group, and to modify the set of metrics by repeating the step 700 to reflect at least the removed worker.
all of one or more of the technologies described herein, such as the scalable load testing system 100, may include a general-purpose computer system” (Arguelles, 15:52-63, emphasis added).
            Therefore, the differences between the claimed invention and the cited prior art would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to combine the embodiments taught by Arguelles to arrive at the invention specified in claim 1.

	As per claim 3, Arguelles teaches removing the first computer system instance from the first set of computer system instances based at least in part on deregistering the first computer system instance from the load balancer associated with the auto-scaling group (col.13: lines 41-49).

As per claim 4, Arguelles teaches including network interface (3040, Fig. 10) in the system. Furthermore, using the interface for displaying information about the second 

Claims 5-6, 8-11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US 9,396,039) as applied to claim 1 above, and further in view of Tseitlin (US 2016/0119207).
As per claim 5, Arguelles does not explicitly teach the detailed limitation of claim 5. However, Tseitlin teaches obtaining a request (para 0093) to place the first computer system instance of the auto-scaling group into service for the auto-scaling group and to remove the first computer system instance from standby (para 0014, 0050, 0064); and updating the capacity of the auto-scaling group based at least in part on determining that fulfillment of a request complies with a setting of the auto-scaling group and the first computer system instance can be placed into service for the auto-scaling group (para 0084, 0085). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arguelles with those of Tseitlin in order to maintain target capacity levels in the group of computer system instances to meet the system’s needs.

As per claim 6, Tseitlin teaches initiating a workflow to place the first computer system instance into service by registering the first computer system instance with the load balancer associated with the auto-scaling group (e.g. cloud objects of Fig. 9 may 

As per claim 8, Arguelles does not explicitly teach the detailed limitation of claim 5. However, Tseitlin teaches obtaining a request to place the first computer system instance of the auto-scaling group into standby (e.g. deregistering one or more of the canary instances, para 0093, 0087), wherein a second set of computer system instances is assigned to the auto-scaling group (para 0093, 0094), and updating the capacity of the auto-scaling group based at least in part on determining that fulfillment of a request complies with a setting of the auto-scaling group and that the first computer system instance can be placed into standby (para 0038, 0085, 0087). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arguelles with those of Tseitlin in order to maintain target capacity levels in the group of computer system instances to meet the system’s needs.

As per claim 9, the claims disclose similar features as of claims 1 and 8, and are rejected based on the same rationales of claims 1 and 8.

As per claim 10-11, Tseitlin teaches preventing utilization information from the instance from being accounted for by a metrics service, the metrics service obtaining utilization information for the auto-scaling group after removing the instance of the auto-

As per claim 15-18, the claims disclose similar features as of claims 1 and 9, and are rejected based on the same rationales of claims 1 and 9.

As per claim 19, Tseitlin teaches providing descriptive information based on the health check (para 0051).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US 9,396,039) as applied to claim 1 above, and further in view of Gordon et al  (US 2015/0178137).
As per claim 7, Arguelles does not explicitly teach the detailed limitation of claim 7. However, Gordon teaches fulfilling a request to interact with the first computer system instance in standby, the request fulfilled by an instance service separate from the auto-scaling group (para 0010, 0067). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the .

Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al (US 9,396,039) as applied to claim 1 above, and further in view of Tseitlin (US 2016/0119207) and further in view of Gordon et al  (US 2015/0178137).
	As per claim 12-14, Arguelles does not explicitly teach the detailed limitation of claims 12-14. However, Tseitlin teaches transmitting a status update for the set of instances assigned to the auto-scaling group (para 0056), and Gordon teaches moving the instance placed in standby into service or vice versa and updating the status of the instance assigned to the auto-scaling group (para 0048). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arguelles with those of Tseitlin and Gordon in order to maintain target capacity levels in the group of computer system instances to meet the system’s needs.

As per claim 20, Arguelles does not explicitly teach the detailed limitation of claim 20. However, Gordon teaches analyzing status of each of the instances (para 0048, 0070), Gordon obviously encompass teaching determining that the instance is not currently assigned a status of standby. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arguelles with those of Tseitlin and Gordon in order to .

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in any combination, discloses or fairly suggests a computer-implemented method as recited in the context of the combination of claims 1 and 2.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered and are discussed in detail below.
Applicant's amendments filed 5/4/2021 overcome the objections and the rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AIA ), set forth in the previous Office action, therefore, the objections and the 112 rejections indicated in the previous office action are withdrawn.
The indicated allowable subject matter of claims 1-20 over prior arts in the previous Office action is withdrawn due to newly found references of Arguelles, et al (US 9,396,039). Refer to the 35 U.S.C § 103 rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454